DETAILED ACTION
Claim Interpretation
Claim 9 recites a multilayer coating with a total thickness comprising a first and second layer. The claim is interpreted as inclusive of additional layers such that the additional layers are part of the total thickness but do not interfere with the claimed orientation of the layers (i.e. first layer in contact with chamber component and second layer disposed on and in contact with the first layer) or ratio of the first and second layers. In dependent claims 13-14 or 17-18, where a particular claimed thickness would not work for the total layer thickness (e.g. claim 17 reciting that the first layer thickness is 50 microns), the additional thickness of the multilayer is interpreted as inclusive of these additional layers. Support for more than two layers is found in [0018] of the specification inter alia.
Claim Objections
Claim 23 is objected to because of the following informalities:  “liner” in line 2 is capitalized when it should not be.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9, 11, 13-14, 17-18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (prev. presented US 2017/0145553) in view of -Kim (prev. presented US 2006/0086458),  and Lin (prev. presented US 2010/0086805).
Regarding claims 9, 13-14, 17-18 and 23, Liu teaches a device (Fig 2) comprising: a chamber component (160 Fig 2, shield which is a chamber liner); and a multilayer coating (204 Fig 2) formed on the chamber component, the coating comprising: titanium nitride and tungsten nitride [0030-0031]. Liu fails to teach the chamber component comprises aluminum alloy, fails to teach the claimed order and fails to teach the claimed layer thickness and thickness ratio. Regarding the specific order, this represents an “obvious to try” arrangement of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143) because Liu has taught both claimed materials as layer materials and teaches a multilayer structure of these materials [0030-0031]. Regarding the chamber component is comprises an aluminum alloy, Liu teaches the shield (160 this is a liner in the art) comprises aluminum [0025] but fails to teach it comprises an aluminum alloy. In the same field of endeavor of plasma chamber liners (abstract), Kim teaches it is known to use a liner (insert) of aluminum or aluminum alloy [0008] with a coating on the surface of the aluminum [0008]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Liu to include aluminum alloy as the material of the liner because Kim teaches this is a functional alternative and to coat the multilayer on the aluminum alloy because Kim teaches this is a known way of protecting the liners [0008]. Regarding the claimed thickness of the coating, Liu fails to teach the thickness of the multilayer coating of the first layer and the second layer. In the same field of endeavor of chamber components with coatings (abstract), Lin teaches a multilayer coating for a chamber component [0007] in which the first layer (30a) has a thickness of about 0.10 mm (100 micron) to about 0.25 mm (250 micron) [0016]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the multilayer coating for chamber components of Liu to include this thickness in the lower layer because Lin teaches this is a suitable thickness for the lower layer to provide good adhesion [0016].  Lin further teaches the second layer (30b) has a thickness of about 0.15 mm (150 micron) to about 0.30 mm (300 micron) [0017]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the multilayer coating for chamber components of Liu to include this thickness in the upper (second) layer because Lin teaches this is a suitable thickness for the upper (second) layer to provide good adhesion [0017]. This combination of thicknesses results in a multilayer thickness of 250 microns (100 micron + 150 micron) to 550 micron (250 micron + 300 micron). Regarding the claimed ratio of the first layer thickness to the second layer thickness, in the combination as applied above the layer thickness ranges taught by Lin as applied above include a ratio of 1:1 (first layer being 150 microns and the second layer being 150 microns), a ratio of 1:3 (first layer being 100 microns and the second layer being 300 microns) and values between that ratio. Therefore the combination teaches and renders obvious the claimed thickness ratio of the layers.
Regarding claim 11, Liu fails to teach the porosity of the first layer. In the same field of endeavor of chamber components with coatings (abstract), Lin teaches the first layer (30a) has a porosity of less than 10%, such as about 5% to about 9% [0016]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Liu to include this porosity in the lower layer because Lin teaches this is a suitable porosity for the lower layer to provide good adhesion [0016].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kim, and Lin as applied to claim 9 above, and further in view of Ishigaki (prev. presented International Journal of Refractory Metals and Hard Metals 71 (2018) 227-2231, available online 22 Nov 2017).
Regarding claim 10, Liu fails to teach the first layer further comprises aluminum. In the same field of endeavor of AlTiN coatings (abstract), Ishigaki teaches that inclusion of Al in the TiN layer such that AlxTi(1-x)N is formed results in a higher adhesion strength than AlN or TiN (conclusion section on p231). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include Al in the TiN layer of Liu because Ishigaki teaches this increases the adhesion of the layer.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kim, and Lin as applied to claim 9 above, and further in view of Wicker (prev. presented US 2002/0102858).
Regarding claim 12, Liu fails to teach the thickness of the chamber component (shield 160). In the same field of endeavor of plasma chamber components [0060], Wicker teaches that the liner (note this is another term for “shield”) has a thickness of about 0.1 inch (~2540 microns) and 0.3 inch (~7620 microns) and preferably 0.2 inch (~5080 microns) [0060]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the shield of Liu to have a thickness of about 2500 microns to about 5080 microns because Liu is silent as to the size and Wicker teaches this size for the chamber component [0060]. 
Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kim, and Lin as applied to claim 9 above, and further in view of Rolander (prev. presented US 6007909).
Regarding claim 15-16, Liu fails to teach the residual stress of the layers. In the same field of endeavor of objects with TiN and tungsten nitride coatings (abstract and col 3, ln 55-67), Rolander teaches that coatings including nitrides of Ti and/or W have residual compressive stress in the range of 0-1000 MPa (col 3, ln 55-67, note that “compressive” stress means the values are negative when reported without “compressive” being stated). Rolander teaches this range results in material with superior chemical stability and toughness. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the layers of Liu to have residual compressive stresses in the range of 0-1000 MPa (0 to -1000 MPa) because Rolander teaches this range is known in the coating of these layers and provides superior toughness and wear resistance. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kim, and Lin as applied to claim 9 above, and further in view of Cha (prev. presented US 2014/0083387).
Regarding claim 24, Liu and the combination as applied to claim 9 fails to explicitly teach that the second layer of the multilayer coating comprises a residual stress of 15-60% less than the second layer if it were disposed directly on the chamber component. The combination as applied teaches and renders obvious all the claimed structural details of the multilayer. Further Lin teaches that the first coating preferably enhances bonding and reduces spalling of the layers [0019]. Therefore it would have been obvious to optimize the application of the second layer have a reduces stress of the claimed range because Lin has taught that the multilayer preferably has reduced spalling which is a result of stresses and thermal mismatch. Further, in the same field of endeavor of multiple layer coatings (abstract), Cha teaches that the bonding layer minimizes residual stress of the coating and improves adhering force [0042]. Therefore it would have been obvious to optimize the application of the two layers within the parameters claimed to reduce the residual stress by the amount claimed because Cha teaches this improves the layer and adherence of the layer and the combination of references and in particular Liu and Lin have been directed to improving the performance of the coating to prevent undesired damage such as cracking and peeling during use.
Response to Arguments
Applicant's arguments filed 08/17/2022, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant argues (reply p6-7) that the prior art Liu does not teach the claimed combination of layers and teaches a list of “over a dozen possible materials used for the coating”. This is not persuasive because there are a finite number of possible combinations disclosed by Liu. Further, the instant claim use of “comprising” allows for additional layers or additional materials within the layer. Therefore the instant claim reads on several of the possible combination taught by Liu. Applicant’s arguments (reply p7-10) regarding Foster and Kaloyeros have been noted and found persuasive and therefore those references were removed from the rejection. The instant action has been made non-final because the prior office action did not properly clarify that a rejection over Liu in view of Kim and Lin was in alternative to a rejection including Foster and Kaloyeros.
The argument (reply p11) that the combination with Lin does not teach the claimed layer thickness ratios is not persuasive because Lin teaches a plurality of thicknesses that fall within the claimed ratio range and applicant has provided no evidence that this range provides unexpected results.  The argument that Lin teaches different materials (reply p11) is not persuasive in view of the combination of references teaching the claimed materials. Applicant has provided no evidence to demonstrate that criticality of the claimed range is specific to the materials used and a person of ordinary skill in the art would have found it obvious to try the ranges taught by Lin for a two layer coating. 
The remaining arguments (reply p11-12) rely on the alleged failing of the art to teach or render obvious the amended limitations of claim 9 which have been addressed above.
Regarding the argument that Cha is not analogous art (reply p12), it is note that Cha is analogous for teaching the multiple layer coating, particularly the need for good heat resistance and the need for wear resistance. Further the layers of Cha are formed by PVD or CVD [0047].
For all these reasons the arguments are not persuasive as to the patentability of the instant claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0059460 teaches coated chamber components ([0007-0008] and figures).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET D KLUNK/Examiner, Art Unit 1716   

/KEATH T CHEN/Primary Examiner, Art Unit 1716